Order in so far as it denies the motion to dismiss the second and third causes of action reversed on the law and motion to dismiss as to the second and third causes of action granted, without costs, and otherwise order affirmed, without costs of this appeal to either party. All concur. (The order denies defendant’s motion for a dismissal of plaintiff’s complaint in an action to recover from an insurance company the amount of damages which plaintiff was compelled to pay over and above the liability insurance policy in a negligence action brought against him.) Present — Crosby, P. J., Taylor, Dowling, Harris and MeCurn, JJ.